Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This first non-final action is in response to applicant’s original filing of 04 September 2019.  Claims 1-16 are pending and have been considered as follows.  
Drawings
The drawings are objected to because the Examiner may require and is requiring descriptive text labels.  Specifically, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (see Figs. 1-3)”  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Objections
Claim 4 objected to because of the following informalities:  the acronym RRT* is used in the claim without being previously defined in the claims.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device configured to…” in claims 11 and 12; “an apparatus for determining…” in claim 12; and “a program code arrangement having program code for determining…” in claim 13 (and claim 14 based on itsdependency).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, “a device configured to…” in claims 11 and 12; “an apparatus for determining…” in claim 12; and “a program code arrangement having program code for determining…” in claims 13-14 are interpreted under 35 USC 112(f), but the specification fails to identify the corresponding structure which performs the claimed function.  The specification merely repeats the same language as used in the claim limitations in claims 11 and 12.  With respect to “a program code arrangement having program code for determining…”, such 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically: 
In claim 1, line 10, the limitation “the rule violation” is recited. It is unclear to the examiner if the recited “the rule violation” is the same potential respective violation previously recited or a different violation.  
Claims 2-5 are rejected as being dependent upon a rejected claim.   
In claim 6, the limitations “it”, at line 1, and “these” at lines 2 and 3 (two different instances) are recited.  It is unclear to the examiner what these terms are referring back to.  
In claim 7, lines 2-3, the limitation “the duration for negotiating” is recited.  There is improper antecedent basis for this limitation in the claim. 
In claim 8, line 13, the limitation “the rule violation” is recited. It is unclear to the examiner if the recited “the rule violation” is the same potential respective violation previously recited or a different violation.  
Claims 9-10 are rejected as being dependent upon a rejected claim. 
In claim 11, line 11, the limitation “the rule violation” is recited. It is unclear to the examiner if the recited “the rule violation” is the same potential respective violation previously recited or a different violation.  
In claim 12, line 13, the limitation “the rule violation” is recited. It is unclear to the examiner if the recited “the rule violation” is the same potential respective violation previously recited or a different violation.  
In claim 13, line 15, the limitation “the rule violation” is recited. It is unclear to the examiner if the recited “the rule violation” is the same potential respective violation previously recited or a different violation.  
Claim 14 is rejected as being dependent upon a rejected claim. 
Claim 15 recites the limitation “the computer readable medium of claim 8” is recited in the preamble.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that claim 8 is directed to a method for guiding a movable object, not a computer readable medium. 
Claim 16 is rejected as being dependent upon a rejected claim. 
Still further, Claim limitation “a device configured to…” in claims 11 and 12; “an apparatus for determining…” in claim 12; and “a program code arrangement having program code for determining…” in claims 13-14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely repeats the same language as used in the claim limitations in claims 11 and 12.  With respect to “a program code arrangement having program code for determining…”, such 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim Rejections - 35 USC § 101
Claims 1-11 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 1, 8, 11 and 13, the claims recite the limitations of  performing a trajectory planning based on a minimization of overall costs according to a cost function to determine the movement trajectory, the cost function taking violation costs into consideration which arise for each trajectory section of the movement trajectory from a potential respective violation of one or multiple violatable rules with respect to the trajectory section, wherein the rule violation includes a state rule violation and/or a transition rule violation; assigning the state rule violation a time-dependent cost amount of the violation costs; and assigning the transition rule violation a fixed or time- independent cost amount of the violation costs, so that the overall costs for a movement trajectory for each trajectory section which violates a violatable rule depend on the time- dependent or fixed cost amount assigned to the violated rule.  Claim 8 further recites the limitation determining the movement trajectory for the movable object in a rule-based trajectory planning system.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and performing trajectory planning from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 11 and 13) that the various steps are being executed by a device or a program code arrangement does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claims 1, 8, 11 and 13 recite the additional limitations of wherein the rule violation includes a state rule violation and/or a transition rule violation, the state rule violation indicating a violation of a state rule which indicates an impermissible state of the movable object, and the transition rule violation indicating a violation of a transition rule which indicates an impermissible state transition.  Claim 8 recites the additional limitation of guiding the movable object along the movement trajectory.  Claim 11 recites the additional limitation of a device. Claim 13 recites the additional limitations of a non-transitory computer 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the determining steps and the performing steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-7, 9-10 and 14-16 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  
As such, claims 1-11 and 13-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli et al. (US 2017/0277195) in view of Kobilarov et al. (US 10,133,275).
With respect to claim 1, Frazzoli et al. teaches a method for determining a movement trajectory for a movable object in a rule-based trajectory planning system (see at least Abstract and ¶[0025]), the method comprising: performing a trajectory planning based on a minimization of overall costs according to a cost function to determine the movement trajectory, the cost function taking violation costs into consideration which arise for each trajectory section of the movement trajectory from a potential respective violation of one or multiple violatable rules with respect to the trajectory section (see at least ¶[0024] and [0101]-[0111]), wherein the rule violation includes a state rule violation and/or a transition rule violation, the state rule violation (see at least ¶[0024] and [0101]-[0111]).  Frazzoli et al. do not explicitly teach that the transition rule violation indicating a violation of a transition rule which indicates an impermissible state transition; assigning the state rule violation a time-dependent cost amount of the violation costs; and assigning the transition rule violation a fixed or time- independent cost amount of the violation costs, so that the overall costs for a movement trajectory for each trajectory section which violates a violatable rule depend on the time- dependent or fixed cost amount assigned to the violated rule.  However, such matter is taught by Kobilarov et al. (see at least Fig. 2 and  col. 13, line 28-col. 22, line 19).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Kobilarov et al. which teaches that the transition rule violation indicating a violation of a transition rule which indicates an impermissible state transition; assigning the state rule violation a time-dependent cost amount of the violation costs; and assigning the transition rule violation a fixed or time- independent cost amount of the violation costs, so that the overall costs for a movement trajectory for each trajectory section which violates a violatable rule depend on the time- dependent or fixed cost amount assigned to the violated rule with the system of Frazzoli et al. as both systems are directed to the trajectory planning of a movable object using a cost based analysis of rule violations during the trajectory, and one of ordinary skill in the art would have recognized the established utility of the transition rule violation indicating a violation of a transition rule which indicates an impermissible state transition; assigning the state rule violation a time-dependent cost amount of the violation costs; and assigning the transition rule 
With respect to claim 2, Frazzoli et al. do not explicitly teach wherein the time-dependent cost amount is ascertained by multiplication with a duration which is needed to move the object along the particular trajectory section.  However, such matter is taught by Kobilarov et al. (see at least Fig. 2 and  col. 13, line 28-col. 22, line 19).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Kobilarov et al. which teaches wherein the time-dependent cost amount is ascertained by multiplication with a duration which is needed to move the object along the particular trajectory section with the system of Frazzoli et al. as both systems are directed to the trajectory planning of a movable object using a cost based analysis of rule violations during the trajectory, and one of ordinary skill in the art would have recognized the established utility of the time-dependent cost amount being ascertained by multiplication with a duration which is needed to move the object along the particular trajectory section and would have predictably applied it to improve the system of Frazzoli et al. 
With respect to claim 3, Frazzoli et al. teach wherein the trajectory planning includes the ascertainment of multiple trajectory candidates 18from which the trajectory candidate having the lowest overall costs is selected as the movement trajectory (see at least ¶[0024], [0100] and [0108]-[0110]).  
(see at least ¶[0096] and [0129]).  
With respect to claim 5, Frazzoli et al. teaches wherein the trajectory planning includes creating a tree whose nodes indicate states and/or positions of the object, and whose edges indicate trajectory sections between the positions of the particular nodes (see at least ¶[0092]-[0100]), and wherein the creating of the tree includes: providing a new node which corresponds to a sampled position of the object (see at least ¶[0092]-[0095]); determining multiple paths from the new node to the starting node of the tree (see at least ¶[0092]-[0095]); ascertaining overall costs for the multiple paths (see at least ¶[0096]-[0100]); and connecting the new node to the preceding node to which the path having the lowest overall costs belongs (see at least ¶[0092]-[0100]).  
With respect to claim 6, Frazzoli et al. teaches wherein it is checked for already set nodes, with the aid of the cost function, whether these are achievable by the new node having lower costs, and, if so, these are connected to the new node (see at least ¶[0092]-[0100]).    
With respect to claim 7, Frazzoli et al. teaches wherein the cost function is formulated according to an optimization goal which takes the duration for negotiating the respective trajectory section into consideration (see at least ¶[0101]-[0110]).  
With respect to claim 8, please see the rejection above with respect to claim 1 which is commensurate in scope to claim 8, with claim 1 being drawn to a method for determining a movement trajectory and claim 8 being drawn to a method for guiding a movable object.  Claim 8 recites the additional limitation of guiding the movable object along the movement trajectory, which is also taught by Frazzoli et al. (see at least ¶[0110]-[0112]).  
With respect to claim 9, Frazzoli et al. teach wherein steering interventions and forward movements of the movable object are controlled as a function of the movement trajectory (see at least ¶[0110]-[0114]).   
With respect to claim 10, Frazzoli et al. teaches wherein driving instructions for guiding the movable object are output as a function of the movement trajectory (see at least ¶[0110]-[0114]).  
With respect to claim 11, please see the rejection above with respect to claim 1, which is commensurate in scope to claim 11, with claim 1 being drawn to a method for determining a movement trajectory and claim 11 being drawn to a corresponding apparatus. 
With respect to claim 12,  Frazzoli et al. teach a movable object (see at least Abstract and ¶[0002]), comprising: a drive system (see at least ¶[0066]); a steering system (see at least ¶[0066]); and a sensor system to detect surroundings of the object (see at least ¶[0057]-[0058]); wherein the device activates the drive system and the steering system as a function of surroundings states, in particular positions of surroundings objects and surroundings areas, for moving the object along the particular movement trajectory (see at least ¶[0110]-[0114]).  As to the remaining limitations of claim 12, please see the rejection above with respect to claim 1, which is commensurate in scope to the limitations of claim 12.  
	With respect to claims 13-14, please see the rejections above with respect to claims 1-2, which are commensurate in scope to claims 13-14 with claims 1-2 being drawn to a method for determining a movement trajectory and claims 13-14 being drawn to a corresponding non-transitory computer readable medium. 
	With respect to claims 15 and 16, Frazzoli et al. teaches wherein the movable object includes a vehicle (see at least ¶[0002] and [0066]).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667